 



Exhibit 10.1
SETTLEMENT AGREEMENT
I. PARTIES
     This Settlement Agreement (“Agreement”) is entered into among the United
States of America, acting through the United States Department of Justice and on
behalf of the Office of Inspector General (“OIG-HHS”) of the Department of
Health and Human Services (“HHS”), the TRICARE Management Activity (“TMA”),
through its General Counsel, and the Office of Personnel Management (“OPM”),
which administers the Federal Employees Health Benefits Program
(“FEHBP”)(collectively the “United States”); Pediatrix Medical Group, Inc.
(hereafter “Pediatrix”); and Daniel M. Hall, MD (hereafter the “Relator”),
(hereafter collectively referred to as the “Parties”), through their authorized
representatives.
II. PREAMBLE
     As a preamble to this Agreement, the Parties agree to the following:
     A. Pediatrix is a publicly-traded company, incorporated under the laws of
the State of Florida. Pediatrix’s network of affiliated physician groups
provides medical services in various hospital neonatal intensive care units
(“NICUs”) in 32 states and Puerto Rico.
     B. The Relator, Daniel M. Hall, MD, is an individual resident of the State
of Colorado. On or about May 24, 2002, the Relator filed a qui tam action in the
United States District Court for the District of Maryland captioned United
States ex rel. Daniel M. Hall, MD v. Pediatrix Medical Group, Inc., Civil
No. L-02-1805, (hereinafter “the Civil Action”). The Relator is a
board-certified neonatologist.

 



--------------------------------------------------------------------------------



 



     C. The United States has filed of Notice of Intention to Intervene in the
Civil Action.
     D. Pediatrix has entered into or will be entering into separate settlement
agreements (hereinafter referred to as the “Medicaid State Settlement
Agreements”) with the states which will be receiving settlement funds from
Pediatrix pursuant to Paragraph III.1.d. below for the Covered Conduct described
in Paragraph II.F. below (hereinafter referred to as the “Medicaid Participating
States”).
     E. The United States and the Medicaid Participating States contend that
Pediatrix knowingly submitted or caused to be submitted false claims for payment
to the Medicaid Participating States’ Medicaid programs, established pursuant
to, or in connection with, Title XIX of the Social Security Act, 42 U.S.C. §§
1396-1396v (the “Medicaid Program”); and the United States further contends that
Pediatrix knowingly submitted or caused to be submitted claims for payment to
the TRICARE Program (formerly known as the Civilian Health and Medical Program
of the Uniformed Services (“CHAMPUS”)), 10 U.S.C. §§ 1071-1110, which is
administered by the Department of Defense through TMA, and to FEHBP, 5 U.S.C §§
8901-8914, which is administered by the Office of Personnel Management.

-2-



--------------------------------------------------------------------------------



 



     F. The United States contends that it has claims under the False Claims
Act, 31 U.S.C. §§ 3729-3733, and that it and the Medicaid Participating States
(hereinafter collectively referred to as the “Government”) have certain other
civil claims against Pediatrix for engaging in the following conduct with
respect to the Medicaid, TRICARE, and FEHB programs: that Pediatrix during the
period from January 1, 1996 through December 31, 1999, improperly billed CPT
codes applicable to neonatal services that did not accurately correspond to the
medical condition of the infant or the services provided (hereinafter referred
to as the “Covered Conduct”), including, but not limited to the following:
          1. Pediatrix admitted infants to NICUs using CPT code 99295 (admission
of critically ill infant), and knowingly submitted false claims for payments to
the above-referenced federal programs, when the Government contends that at
certain times, as many as one-third or more of those infants were not in fact
critically ill;
          2. Pediatrix used CPT codes 99296 (critical/unstable) and 99297
(critical/stable) for subsequent days of treatment, and knowingly submitted
false claims for payments to the above-referenced federal programs, when the
Government contends that at certain times, as many as one-half or more of those
infants were not in fact critically ill;
          3. Pediatrix used CPT codes 99296 (critical/unstable) and 99297
(critical/stable) on discharge days, representing the last

-3-



--------------------------------------------------------------------------------



 



days of service, and knowingly submitted false claims for payments to the
above-referenced federal programs, when the Government contends that at certain
times, as many as 85% or more of those infants were not in fact critically ill
and should have been discharged using CPT discharge codes 99238 or 99239.
     G. The United States also contends that it has certain administrative
claims, as specified in Paragraphs 4, 5 and 6 of Article III below, against
Pediatrix for engaging in the Covered Conduct.
     H. Pediatrix denies the allegations of the Relator in the Civil Action, the
allegations in paragraphs E., F. and G. of this Article II and all wrongdoing
and/or liability under the False Claims Act, 31 U.S.C. 3729 through 3733.
     I. This Agreement is neither an admission of liability by Pediatrix nor a
concession by the United States that its claims are not well-founded.
     J. To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of the above claims, the Parties reach a full and final
settlement pursuant to the Terms and Conditions below.
III. TERMS AND CONDITIONS
     1. Pediatrix agrees to pay to the United States and to the Medicaid
Participating States, collectively, the sum of $25,078,918.00 (Twenty-five
million, seventy eight thousand, nine hundred and eighteen dollars)(the
“Settlement Amount”). The United

-4-



--------------------------------------------------------------------------------



 



States agrees to pay $1,557,588.00 (One million, five hundred fifty-seven
thousand, five hundred eighty-eight dollars) to Relator. Pediatrix further
agrees to pay Relator for certain agreed upon attorney’s fees and expenses. The
foregoing payments shall be made as follows:
          a. Pediatrix agrees to pay the full Settlement Amount to the United
States by electronic funds transfer pursuant to written instructions to be
provided by the United States Attorney’s Office for the District of Maryland.
Pediatrix agrees to make this electronic funds transfer no later than five
business days following the Effective Date of this Agreement.
          b. Contingent upon the United States receiving the Settlement Amount
from Pediatrix, and as soon as feasible after receipt, the United States agrees
to pay $1,557,588.00 (One million, five hundred fifty-seven thousand, five
hundred eighty-eight dollars) to Relator by electronic funds transfer pursuant
to written instructions provided by Relator’s counsel, James T. Ratner.
          c. In accordance with 31 U.S.C. § 3730(d), at the same time that it
pays the Settlement Amount to the United States, Pediatrix shall convey to
Relator, pursuant to Relator’s counsel’s written instructions, payment for
reasonable attorney’s fees and expenses incurred in connection with the Civil
Action as agreed to separately between Pediatrix and Relator’s counsel. This
payment of attorney’s fees is in addition to, and not included within, the
Settlement Amount payment that Pediatrix is making pursuant to this

-5-



--------------------------------------------------------------------------------



 



Agreement. Relator represents that his counsel in the Civil Action is James T.
Ratner, and Relator hereby agrees to hold Pediatrix harmless from any claims by
other attorneys known to Relator to a share of said attorney’s fees and
expenses.
          d. Contingent upon the United States receiving the Settlement Amount
from Pediatrix, and as soon as feasible after receipt, the United States agrees
to pay $9,503,039.00 (Nine million, five hundred three thousand, thirty nine
dollars) (the “Medicaid Participating State Settlement Amount”) by electronic
funds transfer to an escrow agent to be identified by and pursuant to written
instructions to be provided by the negotiating team for the Medicaid
Participating States. Pursuant to the terms and conditions of the Medicaid State
Settlement Agreements, the escrow agent shall pay each Medicaid Participating
State an amount to be determined by the negotiating team based on each Medicaid
Participating State’s relative utilization of, and payment for, Pediatrix’s
services.
     2. Subject to the exceptions in Paragraph 7 below, in consideration of the
obligations of Pediatrix in this Agreement, and conditioned upon Pediatrix’s
full payment of the Settlement Amount, the United States (on behalf of itself,
its officers, agents, agencies, and departments) agrees to release Pediatrix,
its wholly-owned subsidiaries, and any affiliated professional associations,
corporations, and partnerships over which Pediatrix has established a
controlling financial interest in their operations, as defined by the Financial
Accounting Standards Board (collectively

-6-



--------------------------------------------------------------------------------



 



the “Pediatrix Entities”), any of the Pediatrix Entities’ current and former
officers, directors, employees, and agents, and any of their successors and
assigns (who, together with the Pediatrix Entities, shall constitute the
“Pediatrix Released Parties”) from any civil or administrative monetary claim
the United States has or may have for the Covered Conduct under the False Claims
Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. §
1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; or the
common law theories of payment by mistake, unjust enrichment, and fraud.
     3. Subject to the exceptions in Paragraph 7 below, in consideration of the
obligations of Pediatrix in this Agreement, and conditioned upon Pediatrix’s
full payment of the Settlement Amount and Relator’s receipt of the payments
described in Paragraph III.1.c., Relator, on behalf of himself, his heirs,
successors, partners, employees, agents, attorneys, consultants and assigns,
will dismiss the Civil Action pursuant to Paragraph 22, and covenants not to sue
with respect to, and releases, acquits, waives and forever discharges the
Pediatrix Released Parties from any and all rights, claims, expenses, debts,
liabilities, demands, obligations, costs, damages, injuries, actions and causes
of action of every nature, including under the False Claims Act, 31 U.S.C. §
3729 et seq., whether known or unknown, suspected or unsuspected, in law or in
equity, related or unrelated to the Civil Action or the Covered Conduct,
including those for attorney’s fees, prior to the Effective Date of this
Agreement.

-7-



--------------------------------------------------------------------------------



 



     4. In consideration of the obligations of Pediatrix in this Agreement and
the Corporate Integrity Agreement (“CIA”) entered into between OIG-HHS and
Pediatrix, and conditioned upon Pediatrix’s full payment of the Settlement
Amount, the OIG-HHS agrees to release and refrain from instituting, directing,
or maintaining any administrative action seeking exclusion from Medicare,
Medicaid, and other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) against the Pediatrix Entities under 42 U.S.C. § 1320a-7a (Civil
Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for
fraud, kickbacks, and other prohibited activities) for the Covered Conduct,
except as reserved in Paragraph 7 below, and as reserved in this Paragraph. The
OIG-HHS expressly reserves all rights to comply with any statutory obligations
to exclude Pediatrix from Medicare, Medicaid, and other Federal health care
programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the
Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking
action against entities or persons, or for conduct and practices, for which
claims have been reserved in Paragraph 7 below.
     5. In consideration of the obligations of Pediatrix set forth in this
Agreement, and conditioned upon Pediatrix’s full payment of the Settlement
Amount, TMA agrees to release and refrain from instituting, directing, or
maintaining any administrative

-8-



--------------------------------------------------------------------------------



 



action seeking exclusion from the TRICARE Program against the Pediatrix Entities
under 32 C.F.R. § 199.9 for the Covered Conduct, except as reserved in
Paragraph 7 below and as reserved in this Paragraph. TMA expressly reserves all
rights to comply with any statutory obligation to exclude Pediatrix from the
Tricare program under 32 C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and
(f)(1)(iii), based upon the Covered Conduct. Nothing in this Paragraph precludes
TMA or the TRICARE Program from taking action against entities or persons, or
for conduct and practices, for which claims have been reserved in Paragraph 7
below.
     6. In consideration of the obligations of Pediatrix in this Agreement, and
conditioned upon Pediatrix’s full payment of the Settlement Amount, OPM agrees
to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from the FEHBP against the Pediatrix
Entities under 5 U.S.C. § 8902a or 5 C.F.R. Part 970 for the Covered Conduct,
except as reserved in Paragraph 7 below and except if excluded by OIG-HHS
pursuant to 42 U.S.C. § 1320a-7(a). Nothing in this Paragraph precludes OPM from
taking action against entities or persons, or for conduct and practices, for
which claims have been reserved in Paragraph 7 below.
     7. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including Pediatrix and Relator) are the following claims of the United States:

-9-



--------------------------------------------------------------------------------



 



          a. Any civil, criminal, or administrative liability arising under
Title 26, U.S. Code (Internal Revenue Code);
          b. Any criminal liability;
          c. Except as explicitly stated in this Agreement, any administrative
liability, including mandatory exclusion from Federal health care programs;
          d. Any liability to the United States (or its agencies) for any
conduct other than the Covered Conduct;
          e. Any liability based upon such obligations as are created by this
Agreement;
          f. Any civil or administrative liability of individuals (including
current or former directors, officers, employees, agents, or shareholders of
Pediatrix) who are indicted, charged, or convicted for, or who enter into a plea
agreement to, the Covered Conduct.
     8. Relator and his heirs, successors, attorneys, agents, and assigns agree
not to object to this Agreement and agree and confirm that this Agreement is
fair, adequate, and reasonable under all the circumstances, pursuant to 31
U.S.C. § 3730(c)(2)(B) and, conditioned upon receipt of Relator’s share,
Relator, for himself individually, and for his heirs, successors, agents, and
assigns, fully and finally releases, waives, and forever discharges the United
States, its officers, agents, and employees, from any claims arising from or
relating to 31 U.S.C. § 3730; from any claims arising from the filing of the
Civil Action; and from any other claims for a share of the

-10-



--------------------------------------------------------------------------------



 



Settlement Amount; and in full settlement of any claims Relator may have under
this Agreement. This Agreement does not resolve or in any manner affect any
claims the United States has or may have against the Relator arising under Title
26, U.S. Code (Internal Revenue Code), or any claims arising under this
Agreement.
     9. Conditioned upon receipt of the payments described in
Paragraph III.1.c., Relator, for himself, and for his heirs, successors,
attorneys, agents, and assigns, agrees to release the Pediatrix Released Parties
from any liability to Relator arising from the filing of the Civil Action,
including claims under 31 U.S.C. § 3730(d) for attorney’s fees and expenses, and
any other claims the Relator has asserted or could have asserted, whether or not
relating to the Civil Action, as of the Effective Date of this Agreement. In
consideration of the obligations of the Relator set forth in this Agreement, the
Pediatrix Released Parties fully and finally release, waive and forever
discharge the Relator and his heirs, successors, assigns, agents and attorneys
from any claims the Pediatrix Released Parties have asserted or could have
asserted, whether or not relating to the Civil Action, as of the Effective Date
of this Agreement.
     10. In the event of any criminal prosecution or administrative action
relating to the Covered Conduct, Pediatrix waives and shall not assert any
defenses Pediatrix may have based in whole or in part on a contention that,
under the Double Jeopardy Clause in the Fifth Amendment of the Constitution, or
under the

-11-



--------------------------------------------------------------------------------



 



Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this Paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of the
United States Code.
     11. The Pediatrix Released Parties fully and finally release the United
States, its agencies, employees, servants, and agents from any claims (including
attorney’s fees, costs, and expenses of every kind and however denominated) that
the Pediatrix Released Parties have asserted, could have asserted, or may assert
in the future against the United States, its agencies, employees, servants, and
agents, related to the Covered Conduct and the United States’ investigation and
prosecution thereof.
     12. The Settlement Amount shall not be decreased as a result of the denial
of claims for payment now being withheld from payment by any TRICARE or FEHBP
carrier or intermediary, or by any state payer, related to the Covered Conduct;
and Pediatrix shall not resubmit to any TRICARE or FEHBP carrier or
intermediary, or to any state payer, any previously denied claims related to the
Covered Conduct, and shall not appeal any such denials of claims.
     13. Pediatrix agrees to the following to the extent applicable:

-12-



--------------------------------------------------------------------------------



 



          a. Unallowable Costs Defined: That all costs (as defined in the
Federal Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and
XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395ggg and 1396-1396v; and
the regulations and official program directives promulgated thereunder) incurred
by or on behalf of Pediatrix, its present or former officers, directors,
employees, shareholders, and agents in connection with the following shall be
“unallowable costs” on government contracts and under the Medicaid Program,
TRICARE Program, and FEHBP:
               (1) the matters covered by this Agreement;
               (2) the United States’ or any states’ audits and investigations
of the matters covered by this Agreement;
               (3) Pediatrix’s investigation, defense, and corrective actions
undertaken in response to the United States’ or any states’ audits and
investigations in connection with the matters covered by this Agreement
(including attorney’s fees);
               (4) the negotiation and performance of this Agreement;
               (5) the payments Pediatrix makes to the United States and to the
Medicaid Participating States pursuant to this Agreement and any payments that
Pediatrix may make to Relator, including attorney’s fees and expenses; and
               (6) the negotiation of, and obligations undertaken pursuant to
the CIA to:

-13-



--------------------------------------------------------------------------------



 



                    (i) retain an independent review organization to perform
annual reviews as described in Section III of the CIA; and
                    (ii) prepare and submit reports to the OIG-HHS. However,
nothing in this Paragraph 13.a.(6) that may apply to the obligations undertaken
pursuant to the CIA affects the status of costs that are not allowable based on
any other authority applicable to Pediatrix. (All costs described or set forth
in this Paragraph 13.a are hereafter “unallowable costs.”)
          b. Future Treatment of Unallowable Costs: If applicable, these
unallowable costs shall be separately determined and accounted for by Pediatrix,
and Pediatrix shall not charge such unallowable costs directly or indirectly to
any contracts with the United States or any State Medicaid program, or seek
payment for such unallowable costs through any cost report, cost statement,
information statement, or payment request submitted by Pediatrix or any of its
subsidiaries or affiliates to the Medicaid, TRICARE, or FEHBP Programs.
          c. Treatment of Unallowable Costs Previously Submitted for Payment: If
applicable, Pediatrix further agrees that within 90 days of the Effective Date
of this Agreement it shall identify to applicable TRICARE fiscal intermediaries,
carriers, and/or contractors, and Medicaid and FEHBP fiscal agents, any
unallowable costs (as defined in this Paragraph) included in payments previously
sought from the United States, or any State Medicaid

-14-



--------------------------------------------------------------------------------



 



program, including, but not limited to, payments sought in any cost reports,
cost statements, information reports, or payment requests already submitted by
Pediatrix or any of its subsidiaries or affiliates, and shall request, and
agree, that such cost reports, cost statements, information reports, or payment
requests, even if already settled, be adjusted to account for the effect of the
inclusion of the unallowable costs. Pediatrix agrees that the United States, at
a minimum, shall be entitled to recoup from Pediatrix any overpayment plus
applicable interest and penalties as a result of the inclusion of such
unallowable costs on previously-submitted cost reports, information reports,
cost statements, or requests for payment.
     Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Pediatrix or any of its subsidiaries or affiliates on
the effect of inclusion of unallowable costs (as defined in this Paragraph) on
Pediatrix or any of its subsidiaries or affiliates’ cost reports, cost
statements, or information reports.
          d. Nothing in this Agreement shall constitute a waiver of the rights
of the United States to audit, examine, or re-examine Pediatrix’s books and
records to determine that no unallowable costs have been claimed in accordance
with the provisions of this Paragraph.

-15-



--------------------------------------------------------------------------------



 



     14. This Agreement is intended to be for the benefit of the Parties only,
including the Pediatrix Released Parties. The Parties do not release any claims
against any other person or entity, except to the extent provided for in
Paragraph 15 below.
     15. Pediatrix waives and shall not seek payment for any of the health care
billings covered by this Agreement from any health care beneficiaries or their
parents, sponsors, legally responsible individuals, or third party payers based
upon the claims defined as Covered Conduct.
     16. Pediatrix warrants that it has reviewed its financial situation and
that it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and shall remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to Pediatrix, within the meaning of
11 U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants,
and obligations do, in fact, constitute such a contemporaneous exchange.
Further, the Parties warrant that the mutual promises, covenants, and
obligations set forth herein are intended to and do, in fact, represent a
reasonably equivalent exchange of value that is not intended to hinder, delay,
or defraud any entity to which Pediatrix was or became indebted to on or after
the date of this transfer, within the meaning of 11 U.S.C. § 548(a)(1).

-16-



--------------------------------------------------------------------------------



 



     17. Except as expressly provided to the contrary in this Agreement, each
Party shall bear its own legal and other costs incurred in connection with this
matter, including the preparation and performance of this Agreement.
     18. Pediatrix represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.
     19. Relator represents that this Agreement is freely and voluntarily
entered into without any degree of duress or compulsion whatsoever.
     20. This Agreement is governed by the laws of the United States. The
Parties agree that the exclusive jurisdiction and venue for any dispute arising
between and among the Parties under this Agreement is the United States District
Court for the District of Maryland, except that disputes arising under the CIA
shall be resolved exclusively under the dispute resolution provisions in the
CIA.
     21. This Agreement constitutes the complete agreement between the Parties.
This Agreement may not be amended except by written consent of the Parties.
     22. Upon receipt of the payments described in Paragraph 1.a.-c. above, the
United States and Relator shall promptly sign and file in the Civil Action a
Joint Stipulation of Dismissal, with prejudice, of the Civil Action pursuant to
the terms of this Agreement.

-17-



--------------------------------------------------------------------------------



 



     23. The individuals signing this Agreement on behalf of Pediatrix represent
and warrant that they are authorized by Pediatrix to execute this Agreement. The
individual signing this Agreement on behalf of Relator represents and warrants
that he is authorized by Relator to execute this Agreement. The United States
signatories represent that they are signing this Agreement in their official
capacities and that they are authorized to execute this Agreement.
     24. This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
     25. This Agreement is binding on Pediatrix’s successors, transferees,
heirs, and assigns.

     26. This Agreement is binding on Relator’s successors, transferees, heirs,
and assigns.
     27. All Parties consent to the United States’ disclosure of this Agreement,
and information about this Agreement, to the public.
     28. Any notices required under this Agreement shall be directed to the
following persons:
On behalf of Pediatrix:
Thomas W. Hawkins (or his successor)
Senior Vice President and General Counsel
Pediatrix Medical Group, Inc.
131 Concord Terrace
Sunrise, Florida 33323

-18-



--------------------------------------------------------------------------------



 



On behalf of the United States, its agencies,
departments and divisions:
Rod J. Rosenstein (or his successor)
United States Attorney
101 W. Lombard Street
Baltimore, Maryland 21201
On behalf of the Relator:
James T. Ratner
P.O. Box 177
Mt. Tremper, New York 12457
     29. This Agreement is effective on the date of signature of the last
signatory to the Agreement (the “Effective Date”). Facsimiles of signatures
shall constitute acceptable, binding signatures for purposes of this Agreement.

-19-



--------------------------------------------------------------------------------



 



THE UNITED STATES OF AMERICA

            ROD J. ROSENSTEIN
United States Attorney
    DATED: 9/21/06  BY: /s/ Roann Nichols       Roann Nichols      Assistant
United States Attorney            DATED: 9/20/06  BY: /s/ Tarra DeShields      
Tarra DeShields      Assistant United States Attorney

TROY A. EID
United States Attorney            DATED: 9/19/06  BY: /s/ Edwin Winstead      
Edwin Winstead      Assistant United States Attorney            DATED: 9/18/06 
BY: /s/ Gregory E. Demske       GREGORY E. DEMSKE      Assistant Inspector
General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General
United States Department of Health and Human Services            DATED: 9/20/06 
BY: /s/ Laurel C. Gillespie       LAUREL C. GILLESPIE      Deputy General
Counsel
TRICARE Management Activity
United States Department of Defense            DATED: 9/18/06  BY: /s/ Kathleen
McGettigan       KATHLEEN McGETTIGAN
Deputy Associate Director
Center for Retirement & Insurance Services
United States Office of Personnel Management            DATED: 9/18/06  BY: /s/
J. David Cope       J. DAVID COPE
Assistant Inspector General for Legal Affairs
United States Office of Personnel Management   

-20-



--------------------------------------------------------------------------------



 



PEDIATRIX MEDICAL GROUP, INC. — DEFENDANT

              DATED: 9/19/06  BY: /s/ Thomas W. Hawkins       Thomas W. Hawkins
Senior Vice President and General Counsel
Pediatrix Medical Group, Inc.            DATED: 9/20/06  BY: /s/ Ronald L.
Wisor, Jr.       Stephen J. Immelt      Ronald L. Wisor Jr.
Hogan & Hartson L.L.P.
Counsel for Pediatrix


Daniel M. Hall, MD - RELATOR

                  DATED: 8/21/06  BY: /s/ Daniel M. Hall, MD       Daniel M.
Hall, MD                  DATED: 9/18/06  BY: /s/ James T. Ratner       James T.
Ratner      Counsel for Relator     

-21-